Citation Nr: 1343188	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-29 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2010 rating decision issued by the Regional Office (RO) in Louisville, Kentucky. 

The Veteran's claim was initially limited to the question of entitlement to service connection for PTSD. However, the medical evidence shows that he has been diagnosed with other psychiatric disorders. Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for any acquired psychiatric disorder other than PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated November 2013.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1. The Veteran does not currently have a diagnosis of PTSD.

2. An acquired psychiatric disorder other than PTSD is not shown to be due to service.


CONCLUSIONS OF LAW

1. PTSD was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2. An acquired psychiatric disorder other than PTSD was not incurred or aggravated in-service, and psychosis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or the completeness of the application. VA notified the Veteran in May 2009 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. The Veteran was notified that evidence other than his service records may corroborate the claimed assault.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination. The May 2010 VA examination was conducted by a medical professional, who reviewed the record, conducted a thorough evaluation, and provided a diagnosis and opinion supported by a stated rationale.  It is adequate. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Legal Principles

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a), medical evidence linking current symptoms to an in-service stressor, and, in some circumstances, credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f). 

Corroboration of the stressor is not required when a VA psychiatrist or psychologist diagnoses PTSD resulting from a fear of hostile military or terrorist activity when that fear is consistent with the circumstances of the Veteran's service. 38 C.F.R. § 3.304(f)(3). Corroboration of the existence of a stressor is also not required in certain circumstances when the Veteran was diagnosed with PTSD in service, the Veteran engaged in combat with the enemy and the claimed stressor is related to that experience, or the Veteran was a prisoner of war and the claimed stressor is related to that experience. 38 C.F.R. § 3.304(f)(1), (2), (4). Corroboration of the existence of an in-service stressor is necessary in all other cases, including those based on claimed personal assaults.

When a claim of entitlement to service connection for PTSD is premised upon an alleged personal assault, evidence from sources other than service records may corroborate the Veteran's account of the stressor. Examples of such evidence include, but are not limited to, statements from family members, and evidence of behavior changes following the claimed assault. 38 C.F.R. § 3.304(f)(3). In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to PTSD claims premised upon alleged personal assaults. In particular, the Court held in Patton that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered. See also YR v. West, 11 Vet. App. 393, 398-99 (1998). The Board notes that M21-1, Part III, Chapter 5, has been rescinded and replaced, in relevant part, by M21-1MR, Part III, Subpart iv, Chapter 4, Section H30. 

The M21-1MR provisions regarding claims of PTSD based on personal assault provide that, in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence. Particular requirements are established regarding the development of "alternative sources" of information because service records may be devoid of evidence, given that many victims of personal assaults, especially sexual assaults and domestic violence, do not file official reports either with military or civilian authorities. See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30b. Further, the relevant provisions of M21-1MR indicate that behavior changes that occurred around the time of the incident may indicate the occurrence of an in-service stressor and that "[s]econdary evidence may need interpretation by a clinician, especially if the claim involves behavior changes" and "[e]vidence that documents behavior changes may require interpretation in relation to the medical diagnosis by a neuropsychiatric physician." See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30c.

Analysis

The Veteran claims entitlement to PTSD based on a personal assault he allegedly experienced in service.  In a May 2009 statement, he reported that on November 2, 1972, at approximately 11 or 12 PM, he was suddenly attacked by "unknown assailants" while on guard duty by himself.  He stated that about three or four Koreans struck him from behind just as he turned around and lost consciousness, beat him and robbed him of his money.  After he regained consciousness, he immediately reported the incident to his superior and then went to the clinic for medical treatment for a concussion, cuts and bruises.  He claimed he was placed on bed rest for two or three days.  This incident, however, is not corroborated by the Veteran's service treatment and personnel records.  There are no records of medical treatment from November 2, 1972 showing bed rest or treatment for a concussion, cuts or bruises.  One service treatment record does show that the Veteran once complained that some Koreans were trying to poison him; however, that record also noted that he was intoxicated and it preceded the claimed stressor by about 10 months.  The personnel records show that the Veteran was discharged as unsuitable because of "inaptitude," and they document a number of incidents of misbehavior.  The earliest documented incident, however, occurred in September 1972, two months before the claimed stressor.  Moreover, at the separation examination, the Veteran did not report a history of any mental health issues and the examiner noted normal psychiatric functioning.  An undated mental health evaluation also noted that the Veteran exhibited normal mental behavior.  

In a November 2013 appellate brief, the Veteran's representative stated that the Veteran's stressor was based on a sexual assault.  However, there are no statements by the Veteran making such an assertion and he specifically denied a history of military sexual trauma in a November 2002 VA medical record.  Despite being instructed to do so, the Veteran has submitted no statements or evidence from other persons corroborating his claimed assault. Thus, the Board must conclude that the evidence does not corroborate the Veteran's claimed stressor, and his lay statement alone cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Nevertheless, the Veteran does not have a current diagnosis of PTSD.  In a May 2010 VA examination for PTSD, the examiner stated that the Veteran does not satisfy the criteria for a diagnosis of PTSD.  He also noted that the Veteran's reported symptoms of nightmares and depression are likely related to his many years of alcohol dependence. The Veteran reported over 30 incidents of driving under the influence.  The examiner also noted that his records did not indicate evidence of assault, only disciplinary actions taken against him.  He opined that the Veteran's alcohol dependence was less likely as not (less than 50 percent) permanently aggravated by the reported in-service assault and there was no evidence that alcohol dependence was a direct result of his military service.  

The May 2010 VA examiner's opinion is supported by other medical evidence of record.  In a December 2009 VA medical record, another physician noted that the Veteran exhibited no symptoms of PTSD except nightmares and diagnosed him with alcohol dependence and alcohol-induced depression and anxiety.  A February 2007 VA medical record shows a negative PTSD screen and, although an August 2004 PTSD screen was labeled as positive, there the Veteran gave the exact same answers he did in the negative February 2007 screen.  A May 2005 VA medical record does show a diagnosis of PTSD by a clinical worker.  However, neither the August 2004 PTSD screen nor the May 2005 VA outpatient treatment record is dated during or in close proximity to the appeal period, which began when the Veteran filed his claim in April 2009. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013).

While laypersons are sometimes competent to provide evidence regarding diagnosis and etiology, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, in this case, the Board finds that the diagnoses and opinions provided by medical professionals are more probative than the Veteran's lay assertions. The medical professionals, and in particular the May 2010 VA examiner, have specific training, experience, and education that the Veteran is not shown to have. As such, the diagnoses given during the appeal period from the medical professionals are given more weight than the assertions of the Veteran.  That medical evidence shows that PTSD was not a diagnosis assigned to the Veteran during the appeal period.  In the absence of a diagnosis, service connection cannot be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Veteran has been diagnosed as having other acquired psychiatric disorders during the appeal period, including alcohol dependence in remission and alcohol induced mood disorder.  However, the only opinion of record with regard to whether either of these disorders is related to service is that of the May 2010, who found against the claim.  The Veteran has not put forth an argument that either of these diagnosed acquired psychiatric disorders is related to service.  Conversely, the May 2010 VA examiner found that neither was incurred in or aggravated by service.  This opinion is competent, comprehensive, and adequate to serve as a basis for this decision.  It is the only opinion of record with regard to whether alcohol dependence or alcohol induced mood disorder is related to service.  Therefore, the Board finds that the evidence weighs against a finding that either disorder is related to service.

In the November 2013 appellate brief, the Veteran's representative asserted that VA did not notify the Veteran of acceptable alternative sources of evidence for a personal assault claim.  However, in May 2009, the Veteran returned to VA a signed "Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma," which listed those alternative sources of evidence.  The Board thus finds that the Veteran was fully aware of these sources and will not be prejudiced by an adjudication of the merits of his claim.  In light of the above, the claims are therefore denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a psychiatric disorder other than PTSD is denied.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


